Citation Nr: 0206608	
Decision Date: 06/20/02    Archive Date: 06/27/02	

DOCKET NO.  00-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), which denied the veteran entitlement to service 
connection for PTSD.

This case was previously before the Board and in March 2001 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy 
during service and there is no credible supporting evidence 
that currently diagnosed PTSD as a result of an inservice 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45, 
620 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214, Report of Discharge from Service 
and his record of service shows that the veteran had service 
in Vietnam from December 1969 to July 1970.  His military 
occupational specialty (MOS) during this period was bulk fuel 
man.  

The veteran's service medical records show that in June 1970 
the veteran presented to a service department treatment 
facility in an extremely nervous intense state due to the 
death of a friend.  The veteran was noted to be crying and 
unable to talk.  Anxiety reaction was diagnosed and the 
veteran was treated with Thorazine and noted to have calmed 
down considerably.  He was placed on bed rest.  No additional 
evidence of any treatment of the veteran for or diagnosis of 
a psychiatric disorder is contained in the veteran's service 
medical records.  On a July 1970 medical examination for 
service separation a clinical evaluation of the veteran found 
no psychiatric abnormality.  

The veteran's claim for service connection for PTSD was 
received in April 1998.  The RO wrote the veteran in July 
1998 requesting that he provide details regarding the 
inservice stressors he was claiming resulted in PTSD.  
Following no response from the veteran to the request for 
stressor information service connection for PTSD was denied 
by the RO in a November 1998 rating action.  

In a statement received in December 1998 the veteran's sister 
related the veteran's mother's recollections of the veteran's 
behavior immediately following service.  She recounted 
memories of the veteran acting restless at night, leaving his 
bed and acting in a bizarre manner, returning to the home, 
occasionally after becoming involved in a fight.  She 
recalled an occasion where the veteran, who had been drinking 
beer, became involved in an altercation with his brother and 
father.  She said he held his father in choke hold and 
shouted "I have to get back to my family."  She further said 
that it became necessary for her to slap the veteran who then 
released his father and fled the house.  She stated that when 
the veteran returned he had no recollection of this event.  
Lastly she related that the veteran's wife had described to 
her strange behavior on the part of the veteran such as 
hearing voices, seeing shadows behind him and rising in the 
middle of the night to investigate noises.  

In a PTSD questionnaire received in July 1999 the veteran 
related three events in service which caused him stress.  He 
described an incident in which a fellow marine he was 
associated with became angry and caused the death of another 
marine by shooting him.  He stated he was about 30 to 40 feet 
from where this event happened.  He recounted his second 
stressor as being scared when initially arriving by airplane 
to Vietnam and finding that his arrival point, Da Nang Air 
Base, was under attack.  His airplane consequently was unable 
to immediately land.  He also stated that for several weeks, 
while at Da Nang Air Base, he was placed in a cast due to a 
broken ankle, which on one occasion prevented him from 
running to a bunker during a rocket attack.  

VA outpatient treatment records and psychiatric notes 
compiled between August 1998 and April 1999 show that the 
veteran was seen in August 1998 for complaints of troubled 
sleep.  Following mental status examination, significant for 
depressed mood, rule out PTSD and rule out major depression 
were diagnosed.  When seen in September 1998 the veteran's 
physician noted that the veteran's wife related problems she 
noticed with the veteran and how these problems affected his 
family.  The veteran described experiences of growing up with 
a physically abusive father and running away from home at age 
12.  The physician noted that "later came his combat 
experiences in Vietnam" followed by three marriages and 
alcohol and drug abuse problems.  PTSD, major depressive 
disorder and alcohol and cocaine abuse in full remission were 
the diagnoses rendered. The veteran was noted to continue 
with PTSD symptoms with depression secondary to PTSD in 
October 1998 and April 1999.  

On a VA PTSD examination in September 1999, the veteran 
reported as past medical history that in 1974 he was 
hospitalized secondary to a suicidal gesture.  The veteran 
also reported holding numerous jobs from 1981 to 1998 with 
his most recent employment as a custodian for a public school 
district.  The veteran said that he has been unemployed for 
the past year, has been married for 16 years, and has four 
children.  The veteran reported a long history of alcohol 
dependence, which has been in remission for six years.  The 
veteran informed his examiner that while in Vietnam his 
primary duty was bulk fuel man but that he could recall doing 
guard duty.  He stated that his main stressor was witnessing 
his best friend die in his arms.  He said he does not recall 
this individual's name or the location of this event but 
believes it may have been at Da Nang.  He recalled the 
stressor as hearing a shoot and then going to pick up his 
friend.  He furnished no other information to his examiner 
with respect to this incident.  The veteran reported that 
since this event he has had continuous auditory 
hallucinations to include hearing woman screaming, incoming 
mortar bombing and rocket attacks that disturb his sleep.  He 
reported that he cries easily when recalling Vietnam and that 
he experiences increased anger and irritability.  He further 
reported having a very poor memory, a depressed mood, and 
experiencing feelings of hopelessness, helplessness and 
worthlessness because of an inability to find employment.  

On mental status examination the veteran was noted to be a 
very poor historian and while cooperative to be very vague 
with the interviewer.  He cried somewhat throughout the 
interview when talking about his best friend dying in 
Vietnam.  Following mental status examination the veteran's 
examiner concluded that the diagnostic criteria for a 
diagnosis of PTSD was not fully met.  Alcohol dependence in 
remission for six years and substance abuse induced 
persistent dementia were the Axis I diagnoses.  With respect 
to the veteran's dementia the examiner stated that the 
veteran appears to have a development of cognitive deficits 
manifested memory impairment as well as difficulty in 
executive functions.  

As noted above, the Board remanded this case in March 2001 in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
which, in pertinent part requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under Title 38 of the United States Code.  
The RO was requested by the Board to develop the veteran's 
statements regarding his alleged stressful events and 
incidents in service and to obtain any relevant corroborating 
information.  

In April 2001 the RO wrote the veteran requesting that he 
provide more specific information with respect to his alleged 
stressors to include identifying information with respect to 
the name of the friend he reported witnessing dying as well 
as a date of this event and the individual's unit or 
assignment.  No response to this letter was received from the 
veteran.  

In October 2001 it was determined by the RO, following 
multiple unsuccessful attempts to have the veteran clarify 
his claimed stressors, that the information obtained from the 
veteran did not meet the criteria set by the Center for 
Records Research (CURR) to attempt a successful search for 
validity.  An October 2000 memorandum for the record 
recommended that the case therefor not be forwarded to this 
organization for additional research.  The case was returned 
to the Board.  


Establishing Service Connection for Post-traumatic Stress 
Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  While this appeal was pending the applicable 
regulations regarding service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, effective March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) 
states that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.  

Historically, under the old regulations, service connection 
for PTSD required:  (1) A current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a casual nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1997).  Under the new regulations, service 
connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental health professional must be 
presumed...to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual on Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Court concluded that "under the DSM-IV, the mental illness of 
PTSD would be treated the same as a physical illness for 
purposes of VA disability compensation in terms of 
predisposition towards development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).  

In interpreting the now third element (inservice stressor), 
the Court determined that the evidence necessary to establish 
that the claimed stressor actually occurred varied depending 
on whether it could be determined that the veteran "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b).  The Court 
held that "[w]here it is determined through recognized 
military citations or other supporting evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence, and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App.  at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Duran v. Brown, 6 Vet. App. 283 (1994)).  While the 
sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994). 

The Board also notes that where a veteran-claimant did not 
serve in combat or the stressor is not related to combat, his 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. Brown, 
6 Vet. App. at 98.  Instead, the record must contain 
evidence, which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.304(d)(f); see also VA Adjudication Procedure 
Manual M21-1, Part VI, 11.38 (August 26, 1996).  

Regarding noncombat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after the fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence "of a noncombat stressor" may be obtained 
from "service records" or "other sources."  See M21-1, Part 
VI, formally 7.46.

II.  Analysis

The Board is satisfied that reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim of entitlement to service connection for PTSD have been 
made.  The RO has collected all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  There is no indication in the record that there 
is any additional evidence that has not been associated with 
the claims file.  In addition the RO has undertaken 
reasonable efforts to obtain additional development of the 
veteran's stressors.  In this regard the veteran has been 
accorded ample opportunity to present information on this 
stressor events in service he claims resulted in PTSD.  
However such information adequate to corroborate the 
veteran's stressors have not been forthcoming from him.  
Therefore after examining the record, the Board finds that no 
further assistance to the veteran is required.  38 U.S.C.A. 
§§ 5103, 5103A.  

The determinative issue in this case is whether there is 
credible supporting evidence that the claimed inservice 
stressor(s) occurred (although the Board also notes that it 
appears that the veteran does not currently carry a diagnosis 
of PTSD).  For the reasons that follow, the Board finds that 
the veteran has not submitted credible evidence of the 
occurrence of a stressor.  As an initial matter, the Board 
notes that the new PTSD regulations, which became effective 
during the veteran's appeal, do not change the requirement of 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f).

In this case, the Board is able to identify three claimed 
stressors alleged by the veteran:  (1) He witnessed in close 
proximity the death by gunshot of a service comrade at the 
hand of another service comrade; (2) he was a passenger in an 
airplane that was unable to land at the Da Nang Air Base in 
December 1969 due to that base being under attack at the 
time; (3) he was prevented from making a speedy entrance to a 
bunker when his position came under rocket attack due to a 
cast on his ankle.  

The first question to be asked is whether the veteran was 
engaged in combat.  If so, and the alleged stressors are 
related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor in the inquiry hence, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f).  
The service medical and personnel records do not show that 
the veteran engaged in combat.  While the personnel records 
show the veteran participated in a combat insurgency 
operation campaign, these do not show that his participation 
involved combat.  The veteran's service personnel records 
show that he received several awards during service, 
including the Vietnam Campaign Medal, the National Defense 
Service Medal and the Vietnam Service Medal; however, none of 
these are evidence of his participation in combat and the 
veteran's military occupational specialty while performing 
duty in Vietnam, bulk fuel man, does not suggest otherwise.  
Accordingly the Board finds that the evidence does not 
support a finding that the veteran was engaged in combat.  
Inasmuch as the veteran did not engage in combat with the 
enemy, his alleged stressors must be verified by service 
records or other credible supporting evidence other than the 
veteran's own testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Service medical records do show that the veteran in June 1970 
suffered an anxiety reaction due to "the death of a friend."  
However, the nature of this death and the circumstances 
surrounding it are not documented.  As such this entry in the 
service medical records is insufficient to substantiate the 
veteran's account of witnessing the death of a service 
comrade while in Vietnam.  Service personnel and medical 
records give no indication that the veteran's other alleged 
stressors actually occurred.  Furthermore post service 
examination in September 1999 of the veteran show that the 
veteran's recall of events and places is significantly flawed 
and that his memory as self-described is "very poor."  As 
such, we cannot find his account of events in service 
credible or probative.  He proffers no independent evidence 
that any of his alleged stressors occurred nor has he 
submitted information or sufficient detail to permit 
verification of stressors through his service department.  

For the above reason, we find that the clearly credible and 
probative evidence is against the veteran's contention that 
he experienced a stressor in service, which might reasonably 
lead to PTSD.  Therefore service connection for PTSD must be 
denied.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt but does not find that the 
evidence is approximately balanced as to warrant this 
application.  


ORDER

Service connection for PTSD is denied.  



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

